

117 HR 1296 IH: To amend title 5, United States Code, to provide authority to the Administrator of the Drug Enforcement Administration to provide a cash award to Administration employees with foreign language skills, and for other purposes.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1296IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Miss González-Colón (for herself and Mr. Peters) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide authority to the Administrator of the Drug Enforcement Administration to provide a cash award to Administration employees with foreign language skills, and for other purposes.1.Cash award for Drug Enforcement Administration employees with foreign language skills(a)In generalSection 5761 of title 5, United States Code, is amended to read as follows:5761.Foreign language proficiency pay awards for the Federal Bureau of Investigation and the Drug Enforcement AdministrationThe Director of the Federal Bureau of Investigation or the Administrator of the Drug Enforcement Administration may, under regulations prescribed by the Director or the Administrator (as the case may be), pay a cash award of up to 10 percent of basic pay to any Bureau or Administration employee (as the case may be) who maintains proficiency in a language or languages critical to the mission or who uses one or more foreign languages in the performance of official duties..(b)Clerical amendmentThe table of sections for subchapter IV of chapter 57 of title 5, United States Code, is amended by striking the item relating to section 5761 and inserting the following:5761. Foreign language proficiency pay awards for the Federal Bureau of Investigation and the Drug Enforcement Administration..